Per Curiam,
This case was not killed by the court below, as was suggested by the learned counsel for the plaintiff in error. It died of old age, of pure inanition. The suit was brought in 1861, had been on the trial list over and over again, and as often taken off. At last it was taken off under an agreement that it should not be restored without the consent of both parties. Under such circumstances, it was not error in the court below *588to refuse to make a rule absolute to place it again on the trial list, tbe defendant resisting the rule. It is true there was some conflict of evidence in regard to this agreement. The learned judge below has, however, distinctly found the fact of such agreement, and we must accept his finding. Nor can we express any regret that a suit of such venerable character has dropped into the grave.
The order is affirmed.